DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 6/23/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/31/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings dated 6/23/2020 are objected to because of the following:  
FIG. 1: FIG. 1 contains a part labelled "CONTORLLER 130;" however, the specification dated 6/23/2020 refers to "controller 130."  For the sake of examination, the Examiner has interpreted "CONTORLLER 130" of FIG. 1 to correspond to "controller 130" referred to in the specification dated 6/23/2020; and
FIG. 3A: FIG. 3A comprises parts labelled "DIE 0" and "DIE 1," neither of which appears to have an associated reference numeral, of a part labelled with reference numeral 150; however, in FIG. 1, the part labelled "MEMORY DEVICE 150" comprises "1ST MEMORY DIE 191" and "2ND MEMORY DIE 192."  The Examiner is uncertain if the parts labelled "DIE 0" and "DIE 1" respectively correspond to "1ST MEMORY DIE 191" and "2ND MEMORY DIE 192" of FIG. 1; or if "DIE 0" and "DIE 1" of FIG. 3A are intended to refer to dies that are different from "1ST MEMORY DIE 191" and "2ND MEMORY DIE 192" of FIG. 1.  For the sake of examination, the Examiner has interpreted "DIE 0" and "DIE 1" of FIG. 3A to correspond respectively to "1ST MEMORY DIE 191" and "2ND MEMORY DIE 192" of FIG. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,142,670 ("Stone") in view of USPGPUB 2009/0307691 ("Moscibroda").
As per claim 1, Stone substantially teaches a memory system (Stone, Abstract), comprising:
a memory device including a plurality of memory blocks; and a controller coupled to the memory device and configured to receive write commands from a host outside of and in communication with the memory system, the controller including a memory within which a write buffer resides, wherein the controller comprises: (Stone, Abstract; FIG. 1; FIG. 2; and column 2, line 59, to column 4, line 48, where the memory system of Stone may be used as part of a Hard Disk Drive (HDD) (i.e., a memory device including a plurality of memory blocks) that may comprise a footprint module, located within the HDD, that may control handling and processing of addresses and commands received from an external source, such as a computer located outside of the HDD.  The footprint module may comprise footprint processor 1 to process a mixture of sequential read or write commands and random read or write commands from an external source that are directed to a stream of addresses within the HDD.  Incoming write commands flow into input buffer 2 (i.e., a write buffer that is located within the footprint module), while data read from the HDD flow from 
a workload detecting unit configured to increase a read count in response to a read command received when a current workload is a sequential workload, and [to] change the current workload to a mixed workload in response to the read count greater than a first threshold value: (Stone, Abstract; FIG. 4, reference numerals 12, 13, and 14; FIG. 5; and FIG. 9, reference numerals 51 and 52; column 5, line 15, to column 6, line 6; and column 7, lines 7, to column 8, line 17, where the footprint module of Stone may count a number of accesses made by a given process and also count types of access made by the given process in 
Stone does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Moscibroda teaches coordination among multiple memory controllers.
As per claim 1, Moscibroda particularly teaches:
and a write buffer managing unit communicatively coupled to the workload detecting unit and the memory configured to change the size of the write buffer inside the memory in response to changing the current workload to the mixed workload so that the write buffer is operable to have a memory size that is dynamically changeable based on whether the current workload is changed to the mixed workload or the sequential workload: (Moscibroda, FIG. 7; FIG. 8; and paragraphs 0041-0050, where the memory system of Moscibroda uses state information gathered from one or more memory controllers (e.g., processing load, predicted changes in workload that require increases or decreases in memory input buffer size (i.e., write buffer size) to increase memory input buffer size or decrease memory input buffer size.  Moscibroda therefore particularly teaches and a write buffer managing unit communicatively coupled to the workload detecting unit and the memory configured to change the size of the write buffer inside the memory in response to changing the current workload to the mixed workload so that the write buffer is operable to have a memory size that 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Moscibroda and Stone before them before the instant application was effectively filed, to modify the memory system of Stone to include the principles of memory input buffer management based on changes in observed load. 
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and efficiency based on efficient sharing of state information between members of a group of memory controller (Moscibroda, paragraph 0025).
As per claim 2, the rejection of claim 1 is incorporated, and Stone further substantially teaches:
wherein when the current workload is the mixed workload, the workload detecting unit increases the write count in response to a write command received, initializes the write count in response to a read command, and changes the current workload to the sequential workload in response to the write count greater than a second threshold value: (Stone, Abstract; FIG. 4, reference numerals 12, 13, and 14; FIG. 5; and FIG. 9, reference numerals 51 and 52; column 5, line 15, to column 6, line 6; and column 7, lines 7, to column 8, line 17, where the footprint module of Stone may count a number of accesses made by a given process and also count types of access made by the given process in 
Moscibroda further particularly teaches:
and wherein the write buffer managing unit increases the size of the write buffer in response to changing the current workload to the sequential workload: (Moscibroda, FIG. 7; FIG. 8; and paragraphs 0041-0050, where the memory system of Moscibroda uses state information gathered from one or more memory controllers (e.g., processing load, predicted changes in workload that require increases or decreases in memory input buffer size (i.e., write buffer size) to increase memory input buffer size or decrease memory input buffer size based on observed workload.  When the observed workload is determined to consist of sequential reads, a first write buffer size is selected; when the observed workload is observed to contain a significant number of random write operations, the workload is determined to be a mixed workload, and the size of the write buffer is selected to be a second value.  Moscibroda therefore particularly teaches and wherein the write buffer managing unit increases the size of the write buffer in response to changing the current workload to the sequential workload).
As per claim 3, the rejection of claim 2 is incorporated, and Moscibroda further particularly teaches:
wherein, in response to changing the current workload to the mixed workload, the write buffer managing unit is configured to change the size of the write buffer to correspond to a one-shot size whose value is based on a number of pages included in each memory die: (Moscibroda, FIG. 7; FIG. 8; and paragraphs 0041-0050, where the memory system of Moscibroda uses state information 
As per claim 7, the rejection of claim 1 is incorporated, and Stone further substantially teaches wherein the controller further comprises:
a host interface unit coupled to the host and configured to receive program data corresponding to a write command based on an available capacity of the write buffer and a size of the program data: (Stone, Abstract; FIG. 1; FIG. 2; and column 2, line 59, to column 4, line 48, where the memory system of Stone may be used as part of a Hard Disk Drive (HDD) (i.e., a memory device including a plurality of memory blocks) that may comprise a footprint module, located within the HDD, that may control handling and processing of addresses and commands received from an external source, such as a computer located outside of the HDD.  The footprint module may comprise footprint processor 1 to process a mixture of sequential read or write commands and random read or write commands from an external source that are directed to a stream of addresses within the HDD.  Incoming write commands flow into input buffer 2 
As per claim 11, Stone substantially teaches a method for operating a memory system (Stone, Abstract), comprising:
receiving a command from a host; determining a type of the command, the type being either a read command of a write command; increasing, when a current workload is a sequential workload, a read count in response to a read command received; changing the current workload to a mixed workload in response to the read count [being/becoming?] greater than a first threshold value: (Stone, Abstract; FIG. 1; FIG. 2; and column 2, line 59, to column 4, line 48, where the memory system of Stone may be used as part of a Hard Disk Drive (HDD) (i.e., a memory device including a plurality of memory blocks) that may comprise a footprint module, located within the HDD, that may control handling and processing of addresses and commands received from an external source, such as a computer located outside of the HDD.  The footprint module may comprise footprint processor 1 to process a mixture of sequential read or write commands and random read or write commands from an external source that are directed to a stream of addresses within the HDD.  Incoming write commands flow into input buffer 2 (i.e., a write buffer that is located within the footprint module), while data read from the HDD flow from nonvolatile HDD storage into output buffer 3 (i.e., an output module that is located within the footprint module).  The footprint module of Stone is thus a controller coupled to the memory device and configured to receive write commands from a host outside of and in communication with the memory system.  Since the footprint module of Stone also comprises an input buffer that is used to store incoming write commands and data to be written to the HDD, the controller (i.e., the footprint module) includes a memory within which a write buffer resides (i.e., input buffer 2).  In addition, (Stone, Abstract; FIG. 4, reference numerals 12, 13, and 14; FIG. 5; and FIG. 9, reference numerals 51 and 52; column 5, line 15, to column 6, line 6; and column 7, lines 7, to column 8, line 17) teaches where the 
Stone does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Moscibroda teaches coordination among multiple memory controllers.
As per claim 11, Moscibroda particularly teaches:
and dynamically changing a size of a write buffer based on whether the current workload is changed to the mixed workload of the sequential workload, wherein the dynamically changing the size of the write buffer includes reducing the size of the write buffer when the current workload is changed to the mixed workload: (Moscibroda, FIG. 7; FIG. 8; and paragraphs 0041-0050, where the memory system of Moscibroda uses state information gathered from one or more memory controllers (e.g., processing load, predicted changes in workload that require increases or decreases in memory input buffer size (i.e., write buffer size) to increase memory input buffer size or decrease memory input buffer size.  Moscibroda therefore particularly teaches and dynamically changing a size of a write buffer based on whether the current workload is changed to the mixed workload of the sequential workload, wherein the dynamically changing the size of the write buffer includes reducing the size of the write buffer when the current workload is changed to the mixed workload).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Moscibroda and Stone before them before the instant application was effectively filed, to modify the memory system of Stone to 
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and efficiency based on efficient sharing of state information between members of a group of memory controller (Moscibroda, paragraph 0025).
As per claim 12, the rejection of claim 11 is incorporated, and Stone further substantially teaches further comprising:
increasing, when the current workload is the mixed workload, the write count in response to a write command; initializing, when the current workload is the mixed workload, the write count in response to a read command received; and changing the current workload to the sequential workload in response to the write count greater than a second threshold value: (Stone, Abstract; FIG. 4, reference numerals 12, 13, and 14; FIG. 5; and FIG. 9, reference numerals 51 and 52; column 5, line 15, to column 6, line 6; and column 7, lines 7, to column 8, line 17, where the footprint module of Stone may count a number of accesses made by a given process and also count types of access made by the given process in order to generate an estimate of stationarity, which is an estimate of how much a given workload varies over time.  The estimate of stationarity is compared to a threshold to determine whether an observed workload is sufficiently different from a workload used to determine a cache management policy.  When the stationarity estimate is larger than a first threshold, a new initialization process 
Moscibroda further particularly teaches:
wherein the dynamically changing the size of the write buffer further includes: increasing the size of the write buffer when the current workload is changed to the sequential workload: (Moscibroda, FIG. 7; FIG. 8; and paragraphs 0041-0050, where the memory system of Moscibroda uses state information gathered from one or more memory controllers (e.g., processing load, predicted changes in workload that require increases or decreases in memory input buffer size (i.e., 
As per claim 13, the rejection of claim 12 is incorporated, and Moscibroda further particularly teaches:
wherein the reducing the size of the write buffer includes: changing the size of the write buffer to a one-shot size when the current workload changes to the mixed workload: (Moscibroda, FIG. 7; FIG. 8; and paragraphs 0041-0050, where the memory system of Moscibroda uses state information gathered from one or more memory controllers (e.g., processing load, predicted changes in workload that require increases or decreases in memory input buffer size (i.e., write buffer size) to increase memory input buffer size or decrease memory input buffer size based on observed workload.  When the observed workload is determined to consist of sequential reads, a first write buffer size is selected; when the observed workload is observed to contain a significant number of random write operations, the workload is determined to be a mixed workload, and the size of 
As per claim 17, the rejection of claim 11 is incorporated, and Stone further particularly teaches:
wherein the receiving of the command includes receiving program data from the host when an available capacity of the write buffer is greater than a size of the program data: (Stone, Abstract; FIG. 1; FIG. 2; and column 2, line 59, to column 4, line 48, where the memory system of Stone may be used as part of a Hard Disk Drive (HDD) (i.e., a memory device including a plurality of memory blocks) that may comprise a footprint module, located within the HDD, that may control handling and processing of addresses and commands received from an external source, such as a computer located outside of the HDD.  The footprint module may comprise footprint processor 1 to process a mixture of sequential read or write commands and random read or write commands from an external source that are directed to a stream of addresses within the HDD.  Incoming write commands flow into input buffer 2 (i.e., a write buffer that is located within the footprint module), while data read from the HDD flow from nonvolatile HDD storage into output buffer 3 (i.e., an output module that is located within the footprint module).  The footprint module of Stone is thus a controller coupled to the memory device and configured to receive write commands from a host outside of and in communication with the memory system.  Since the footprint module of Stone also comprises an input buffer that is used to store incoming write commands and data to be written to the HDD, the controller (i.e., the footprint module) includes a memory within which a .

Claims 4-6, 8-10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,142,670 ("Stone") in view of USPGPUB 2009/0307691 ("Moscibroda") and further in view of USPGPUB 2008/0034153
As per claim 4, the rejection of claim 3 is incorporated, but neither Stone nor Moscibroda appears to teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lee teaches flash module with plane-interleaved sequential write to restricted-write flash chips.
As per claim 4, Lee particularly teaches:
wherein, in response to changing the current workload to the sequential workload, the write buffer managing unit is configured to change the size of the write buffer to correspond to an interleaving size whose value is based on a number of pages included in multiple memory dies: (Lee, Abstract; FIG. 5; FIG. 6; and paragraphs 0038-0045, where the system of Lee interleaves write operations among planes (i.e., dies) of flash memory.  In combination with the 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lee, Moscibroda, and Stone before them the instant application was effectively filed, to modify the combination of Moscibroda with Stone to include the principles of interleaving data write operations among units of storage.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by performing write operations in parallel and reducing the number of write operations to each memory die.
As per claim 5, the rejection of claim 3 is incorporated, but neither Stone nor Moscibroda appears to teach the other limitations of this claim beyond those taught 
As per claim 5, Lee particularly teaches:
wherein the memory blocks are divided into a first memory die including a first memory block and a second memory die including a second memory block; and the controller is further configured to control the memory device to perform a program operation corresponding to a write command on the first memory die and to perform a read operation corresponding to a read command on the second memory die:
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lee, Moscibroda, and Stone before them the instant application was effectively filed, to modify the combination of Moscibroda with Stone to include the principles of interleaving data write operations among units of storage.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by performing write operations in parallel and reducing the number of write operations to each memory die. 
As per claim 6, the rejection of claim 5 is incorporated, and Moscibroda further particularly teaches:
wherein the write buffer managing unit is further configured to delete at least some data stored in the write buffer: (Moscibroda, FIG. 7; FIG. 8; and paragraphs 0041-0050, where the memory system of Moscibroda uses state information gathered from one or more memory controllers (e.g., processing load, predicted changes in workload that require increases or decreases in memory input buffer size (i.e., write buffer size) to increase memory input buffer size or decrease memory input buffer size.  The Examiner notes that when a memory input buffer fills and is not able to be resized for incoming data, at least some data stored within the memory input buffer must be deleted from the memory input buffer in order to create space for writing incoming data to the memory input buffer.  Moscibroda therefore particularly teaches wherein the 
As per claim 8, the rejection of claim 1 is incorporated, but neither Stone nor Moscibroda appears to teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lee teaches flash module with plane-interleaved sequential write to restricted-write flash chips.
As per claim 8, Lee particularly teaches:
wherein the write buffer has an initial size set to an interleaving size, wherein the interleaving size has a value obtained by multiply a number of the memory dies included in the memory device by a one-shot size:
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lee, Moscibroda, and Stone before them the instant application was effectively filed, to modify the combination of Moscibroda with Stone to include the principles of interleaving data write operations among units of storage.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by performing write operations in parallel and reducing the number of write operations to each memory die. 
As per claim 9, the rejection of claim 8 is incorporated, and Lee further particularly teaches:
wherein the one-shot size has a value obtained by multiplying i) a number of planes included in each of the memory dies included in the memory device, ii) [a the -> ?] number of bits of data stored in one memory cell, and iii) a size of a single page: (Lee, Abstract; FIG. 5; FIG. 6; and paragraphs 0038-0045, where the system of Lee interleaves write operations among planes (i.e., dies) of flash memory.  In combination with the combination of Moscibroda with Stone, the addition of the principle of Lee of interleaving write operations among memory die in order to increase system performance and reliability by both performing write operations in parallel (e.g., to first and second memory die) and reducing the number of write operations to each memory die (and thus a required size of a write buffer) in the memory plane of the flash memory device of Lee.  The 
As per claim 10, the rejection of claim 5 is incorporated, and Lee further particularly teaches:
wherein the controller is further configured to control the memory device to program data into the first and second memory dies in an interleaving scheme: (Lee, Abstract; FIG. 5; FIG. 6; and paragraphs 0038-0045, where the system of Lee interleaves write operations among planes (i.e., dies) of flash memory.  In combination with the combination of Moscibroda with Stone, the addition of the principle of Lee of interleaving write operations among memory die in order to increase system performance and reliability by both performing write operations in parallel (e.g., to first and second memory die) and reducing the number of write operations to each memory die (and thus a required size of a write buffer) 
As per claim 14, the rejection of claim 13 is incorporated, but neither Stone nor Moscibroda appears to teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lee teaches flash module with plane-interleaved sequential write to restricted-write flash chips.
As per claim 14, Lee particularly teaches: 
wherein the increasing of the size of the write buffer includes: changing the size of the write buffer to an interleaving size when the current workload is changed to the sequential workload: (Lee, Abstract; FIG. 5; FIG. 6; and paragraphs 0038-0045, where the system of Lee interleaves write operations among planes (i.e., dies) of flash memory.  In combination with the combination of Moscibroda with Stone, the addition of the principle of Lee of interleaving 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lee, Moscibroda, and Stone before them the instant application was effectively filed, to modify the combination of Moscibroda with Stone to include the principles of interleaving data write operations among units of storage.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by performing write operations in parallel and reducing the number of write operations to each memory die.
As per claim 15, the rejection of claim 13 is incorporated, but neither Stone nor Moscibroda appears to teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lee teaches flash module with plane-interleaved sequential write to restricted-write flash chips.
As per claim 15, Lee particularly teaches further comprising:
performing a program operation on a first die for storing data having a size of the one-shot size; and performing a read operation on a second die different from the first die: (Lee, Abstract; FIG. 5; FIG. 6; and paragraphs 0038-0045, where the system of Lee interleaves write operations among planes (i.e., dies) of flash memory.  In combination with the combination of Moscibroda with Stone, the addition of the principle of Lee of interleaving write operations among memory die in order to increase system performance and reliability by both performing write operations in parallel (e.g., to first and second memory die) and reducing the number of write operations to each memory die (and thus a required size of a write buffer) in the memory plane of the flash memory device of Lee.  Lee therefore particularly teaches performing a program operation on a first die for storing data having a size of the one-shot size; and performing a read operation on a second die different from the first die).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lee, Moscibroda, and Stone before them the instant application was effectively filed, to modify the combination of Moscibroda with Stone to include the principles of interleaving data write operations among units of storage.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by performing write operations in parallel and reducing the number of write operations to each memory die. 
As per claim 16, the rejection of claim 15 is incorporated, and Moscibroda further particularly teaches further comprising:
deleting at least some data from the write buffer, the at least some data being programmed in a memory device: (Moscibroda, FIG. 7; FIG. 8; and paragraphs 0041-0050, where the memory system of Moscibroda uses state information gathered from one or more memory controllers (e.g., processing load, predicted changes in workload that require increases or decreases in memory input buffer size (i.e., write buffer size) to increase memory input buffer size or decrease memory input buffer size.  The Examiner notes that when a memory input buffer fills and is not able to be resized for incoming data, at least some data stored within the memory input buffer must be deleted from the memory input buffer in order to create space for writing incoming data to the memory input buffer.  Moscibroda therefore particularly teaches deleting at least some data from the write buffer, the at least some data being programmed in a memory device). 
As per claim 18, the rejection of claim 14 is incorporated, and Lee further particularly teaches further comprising:
setting an initial value of the size of the write buffer to the interleaving size, wherein the interleaving size has a value obtained by multiplying the number of the memory dies included in a memory device by the one-shot size: (Lee, Abstract; FIG. 5; FIG. 6; and paragraphs 0038-0045, where the system of Lee interleaves write operations among planes (i.e., dies) of flash memory.  In combination with the combination of Moscibroda with Stone, the addition of the 
As per claim 19, the rejection of claim 18 is incorporated, and Lee further particularly teaches:
wherein the one-shot size has a value obtained by multiplying i) a number of places included in each of the memory dies included in the memory device, ii) a number of bits of a data that may be stored in one memory cells, and iii) a size of a single page: (Lee, Abstract; FIG. 5; FIG. 6; and paragraphs 0038-0045, where the system of Lee interleaves write operations among planes (i.e., dies) of flash memory.  In combination with the combination of Moscibroda with Stone, the addition of the principle of Lee of interleaving write operations among memory die in order to increase system performance and reliability by both performing write operations in parallel (e.g., to first and second memory die) and reducing the number of write operations to each memory die (and thus a required size of a write buffer) in the memory plane of the flash memory device of Lee.  The 
As per claim 20, the rejection of claim 15 is incorporated, and Lee further particularly teaches:
wherein the performing of the program operation includes: programming the data into memory dies included in the memory device in an interleaving scheme, the data having a size of the interleaving size and stored in the write buffer: (Lee, Abstract; FIG. 5; FIG. 6; and paragraphs 0038-0045, where the system of Lee interleaves write operations among planes (i.e., dies) of flash memory.  In combination with the combination of Moscibroda with Stone, the addition of the principle of Lee of interleaving write operations among memory die in order to increase system performance and reliability by both performing write operations in parallel (e.g., to first and second memory die) and reducing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.